         Case 1:20-cv-01609-AJN Document 12 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         7/23/20


  GateGuard Inc.,

                        Plaintiff,
                                                                                 20-cv-1609 (AJN)
                –v–
                                                                                      ORDER
  Abi Goldenberg, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       The Initial Pretrial Conference in this matter is scheduled for Friday, July 24, 2020 at

3:45 P.M. The conference will be held telephonically. The parties and members of the public

may access the Court’s dedicated conference line by calling (888) 363-4749 and entering Access

Code 919-6964, followed by the pound (#) key.



       SO ORDERED.

 Dated: July 23, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
